way of extraordinary relief. See Pan, 120 Nev. at 228, 88 P.3d at 844.
                Accordingly, we conclude that the petition should be denied. We are,
                however, concerned by petitioner's allegation that the district court's law
                clerk, instead of the district court judge, purported to rule on several of
                petitioner's motions. We caution respondents that law clerks are
                precluded from exercising any judicial authority, including ruling on
                motions, See Sullivan v. District Court, 111 Nev. 1367, 1370 n.5, 904 P.2d
                1039, 1041 n.5 (1995) (providing that "a judge's law clerk lacks judicial
                authority"), and any unfiled documents received in a department should
                be routed to the clerk's office for processing.
                             It is so ORDERED.'




                                                                  Gibbons




                                                                  Saitta




                       'We direct the clerk of this court to file petitioner's motions
                provisionally received on May 29 and 31, 2012, and we conclude that no
                action is necessary on these motions as this court has already granted
                petitioner's motion to waive the filing fee. We also direct the clerk of this
                court to file petitioner's June 22, 2012, supplement to the petition. We
                have considered this supplement in our resolution of this petition.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                cc: Hon. Bill Henderson, District Judge, Family Court Division
                     Eric T. Douglas
                     Attorney General/Carson City
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) I947A